Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/30/2021, with respect to the rejection(s) of claim(s) 1, 4-9, 11 and 12 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Herold, Gelyana and Cabanero.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 21, and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Herold et al. (US Patent 7603413; hereinafter “Herold”) in view of Gelyana (US PG Pub .
	As per claims 4 and 23, Herold, Gelyana and Cabanero discloses the method and apparatus according to claims 1 and 21, wherein the adding the random interaction data to a resource pool comprises: adding the random interaction data to the resource pool according to the user attribute information of the user of the first terminal (Herold; Col. 16, lines 52-58 – The user storage area 1042 includes, for each chat participant, a user profile 1042A that includes an identifier (e.g., a screen name) and demographic and other types of information about the user. At least a portion of the user profile information is searchable by other chat participants. The user storage area 1042 further includes subjective ratings 1042B made by the chat participant regarding the chat participant's interaction with other chat participants in an icebreaker group or otherwise in a chat room).
	As per claims 5 and 24, Herold, Gelyana and Cabanero discloses the method and apparatus according to claims 1 and 21, after receiving random interaction data sent by a first terminal, further comprising: obtaining a total number of the random interaction data items sent by the first terminal within a preset time period; and when it is determined that the total number of the random interaction data items that is sent by the first terminal within the preset time period is less than a preset quota, adding the random interaction data to the resource pool (Herold; Col. 10, lines 15-58 - the processor may detect such a pause when no messages have been sent in the active chat session of the icebreaker group within a predetermined period of time, or the number of messages sent during a predetermined period of time is less than a threshold number of messages).
	As per claims 8 and 27, Herold, Gelyana and Cabanero discloses the method and apparatus according to claims 6 and 25, wherein, before pushing the conversation initiation content by using a friend relationship established between the intelligent dialog system and the target user, the method further comprises: separately updating a friend relationship corresponding to the intelligent dialog system and a friend relationship corresponding to the target user, and establishing the friend relationship between the intelligent dialog system and the target user by update of the friend relationship corresponding to the intelligent dialog system and the friend relationship corresponding to the target user (Herold; Col. 10, lines 15-58 - the BOT may privately ask (e.g., by sending a private instant message) one of more of the chat participants another multiple-choice or open-ended question and send a message to the active chat session of the icebreaker group based on the response or responses to the question. In another example, the BOT may comment to the icebreaker group, where the comment is based on a response to a multiple-choice or an open-ended question previously provided by a chat participant. In yet another example, the BOT may comment on subject that is unrelated to any multiple-choice questions asked. For example, the BOT may make a remark concerning a recent or future sporting event, cultural event, current event, or a sports, entertainment or political personality).	As per claims 9 and 28, Herold, Gelyana and Cabanero discloses the method and apparatus according to claims 1 and 21, wherein the method further comprises: obtaining a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658